Escobar v MRS II Realty, LLC (2021 NY Slip Op 00992)





Escobar v MRS II Realty, LLC


2021 NY Slip Op 00992


Decided on February 16, 2021


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: February 16, 2021

Before: Gische, J.P., Moulton, González, Scarpulla, JJ. 


Index No. 303313/13 Appeal No. 13118 Case No. 2020-03199 

[*1]Noel Escobar, Plaintiff-Appellant,
vMRS II Realty, LLC, et al., Defendants-Respondents.


William Schwitzer & Associates, P.C., New York (Howard R. Cohen of counsel), for appellant.
Ahmuty, Demers & McManus, Albertson (Glenn A. Kaminska of counsel), for respondents.

Judgment, Supreme Court, Bronx County (Julia I. Rodriguez, J.), entered January 9, 2020, to the extent appealed from as limited by the briefs, dismissing the Labor Law § 240(1) claim, unanimously affirmed, without costs.
Plaintiff seeks to recover for injuries he sustained when he fell from a ladder while removing snow from a sign and tiled awning over his employer's grocery store. His Labor Law § 240(1) claim against the owner and manager of the building were correctly dismissed because his activity did not constitute "cleaning" under the Labor Law, but rather routine maintenance (see Soto v J. Crew Inc., 21 NY3d 562, 568 [2013]; see also
Torres v St. Francis Coll., 129 AD3d 1058 [2d Dept 2015]; Berardi v Coney Is. Ave. Realty, LLC, 31 AD3d 590 [2d Dept 2006]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: February 16, 2021